
	
		II
		111th CONGRESS
		1st Session
		S. 1130
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 21, 2009
			Ms. Snowe (for herself,
			 Mr. Conrad, Mr.
			 Wyden, and Ms. Collins)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide for a demonstration project
		  regarding Medicaid reimbursements for stabilization of emergency medical
		  conditions by non-publicly owned or operated institutions for mental
		  diseases.
	
	
		1.Short titleThis Act may be cited as the
			 Medicaid Emergency Psychiatric Care
			 Demonstration Project Act of 2009.
		2.Demonstration project regarding medicaid
			 reimbursements for stabilization of emergency medical conditions by
			 non-publicly owned or operated institutions for mental diseases
			(a)Authority To conduct demonstration
			 projectThe Secretary of
			 Health and Human Services (in this section referred to as the
			 Secretary) shall establish a demonstration project under which
			 an eligible State (as described in subsection (c)) shall provide reimbursement
			 under the State Medicaid plan under title XIX of the Social Security Act to an
			 institution for mental diseases that is not publicly owned or operated and that
			 is subject to the requirements of section 1867 of the Social Security Act (42
			 U.S.C. 1395dd) for the provision of medical assistance available under such
			 plan to an individual who—
				(1)has attained age 21, but has not attained
			 age 65;
				(2)is eligible for medical assistance under
			 such plan; and
				(3)requires such medical assistance to
			 stabilize an emergency medical condition.
				(b)In-stay
			 reviewThe Secretary shall
			 establish a mechanism for in-stay review to determine whether or not the
			 patient has been stabilized (as defined in subsection (h)(5)). This mechanism
			 shall commence before the third day of the inpatient stay. States participating
			 in the demonstration project may manage the provision of these benefits under
			 the project through utilization review, authorization, or management practices,
			 or the application of medical necessity and appropriateness criteria applicable
			 to behavioral health.
			(c)Eligible state defined
				(1)ApplicationUpon approval of an application submitted
			 by a State described in paragraph (2), the State shall be an eligible State for
			 purposes of conducting a demonstration project under this section.
				(2)State describedStates shall be selected by the Secretary
			 in a manner so as to provide geographic diversity on the basis of the
			 application to conduct a demonstration project under this section submitted by
			 such States.
				(d)Length of demonstration
			 projectThe demonstration
			 project established under this section shall be conducted for a period of 3
			 consecutive years.
			(e)Limitations on federal funding
				(1)Appropriation
					(A)In generalOut of any funds in the Treasury not
			 otherwise appropriated, there is appropriated to carry out this section,
			 $75,000,000 for fiscal year 2010.
					(B)Budget authoritySubparagraph (A) constitutes budget
			 authority in advance of appropriations Act and represents the obligation of the
			 Federal Government to provide for the payment of the amounts appropriated under
			 that subparagraph.
					(2)3-year availabilityFunds appropriated under paragraph (1)
			 shall remain available for obligation through December 31, 2012.
				(3)Limitation on paymentsIn no case may—
					(A)the aggregate amount of payments made by
			 the Secretary to eligible States under this section exceed $75,000,000;
			 or
					(B)payments be provided by the Secretary under
			 this section after December 31, 2012.
					(4)Funds allocated to statesThe Secretary shall allocate funds to
			 eligible States based on their applications and the availability of
			 funds.
				(5)Payments to statesThe Secretary shall pay to each eligible
			 State, from its allocation under paragraph (4), an amount each quarter equal to
			 the Federal medical assistance percentage of expenditures in the quarter for
			 medical assistance described in subsection (a).
				(f)Reports
				(1)Annual progress reportsThe Secretary shall submit annual reports
			 to Congress on the progress of the demonstration project conducted under this
			 section.
				(2)Final report and
			 recommendationAn evaluation
			 should be conducted of the demonstration project’s impact on the functioning of
			 the health and mental health service system and on individuals enrolled in the
			 Medicaid program. This evaluation should include collection of baseline data
			 for one-year prior to the initiation of the demonstration project as well as
			 collection of data from matched comparison states not participating in the
			 demonstration. The evaluation measures shall include the following:
					(A)A determination, by State, as to whether
			 the demonstration project resulted in increased access to inpatient mental
			 health services under the Medicaid program and whether average length of stays
			 were longer (or shorter) for individuals admitted under the demonstration
			 project compared with individuals otherwise admitted in comparison
			 sites.
					(B)An analysis by State, regarding whether the
			 demonstration project produced a significant reduction in emergency room visits
			 for individuals eligible for assistance under the Medicaid program or in the
			 duration of emergency room lengths of stay.
					(C)An assessment of discharge planning by
			 participating hospitals that ensures access to further (non-emergency)
			 inpatient or residential care as well as continuity of care for those
			 discharged to outpatient care.
					(D)An assessment of the impact of the
			 demonstration project on the costs of the full range of mental health services
			 (including inpatient, emergency and ambulatory care) under the plan as
			 contrasted with the comparison areas.
					(E)Data on the percentage of consumers with
			 Medicaid coverage who are admitted to inpatient facilities as a result of the
			 demonstration project as compared to those admitted to these same facilities
			 through other means.
					(F)A recommendation regarding whether the
			 demonstration project should be continued after December 31, 2012, and expanded
			 on a national basis.
					(g)Waiver authority
				(1)In generalThe Secretary shall waive the limitation of
			 subdivision (B) following paragraph (28) of section 1905(a) of the Social
			 Security Act (42 U.S.C. 1396d(a)) (relating to limitations on payments for care
			 or services for individuals under 65 years of age who are patients in an
			 institution for mental diseases) for purposes of carrying out the demonstration
			 project under this section.
				(2)Limited other waiver
			 authorityThe Secretary may
			 waive other requirements of titles XI and XIX of the Social Security Act
			 (including the requirements of sections 1902(a)(1) (relating to statewideness)
			 and 1902(1)(10)(B) (relating to comparability)) only to extent necessary to
			 carry out the demonstration project under this section.
				(h)DefinitionsIn this section:
				(1)Emergency medical conditionThe term emergency medical
			 condition means, with respect to an individual, an individual who
			 expresses suicidal or homicidal thoughts or gestures, if determined dangerous
			 to self or others.
				(2)Federal medical assistance
			 percentageThe term
			 Federal medical assistance percentage has the meaning given that
			 term with respect to a State under section 1905(b) of the Social Security Act
			 (42 U.S.C. 1396d(b)).
				(3)Institution for mental
			 diseasesThe term
			 institution for mental diseases has the meaning given to that term
			 in section 1905(i) of the Social Security Act (42 U.S.C. 1396d(i)).
				(4)Medical assistanceThe term medical assistance
			 has the meaning given to that term in section 1905(a) of the Social Security
			 Act (42 U.S.C. 1396d(a)).
				(5)StabilizedThe term stabilized means,
			 with respect to an individual, that the emergency medical condition no longer
			 exists with respect to the individual and the individual is no longer dangerous
			 to self or others.
				(6)StateThe term State has the meaning
			 given that term for purposes of title XIX of the Social Security Act (42 U.S.C.
			 1396 et seq.).
				
